PER CURIAM.
Defendant pled guilty to passing bad checks, § 570.120, RSMo 1994. Pursuant to a plea bargain, the trial court imposed a sentence of three years imprisonment.
Defendant filed a Rule 24.035 motion. Thereafter, the motion court entered judgment denying the motion without a hearing. *859On appeal, defendant alleges the trial court erred in accepting his plea of guilty because there was an insufficient factual basis to support his conviction. However, defendant failed to raise this issue in his Rule 24.035 motion. We have no jurisdiction to review issues which were not before the motion court. State v. Light, 835 S.W.2d 933, 941 (Mo.App.E.D.1992).
The motion court’s judgment is affirmed in accordance with Rule 84.16(b).